 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   JAYNE G. SAMET,
                                                         Case No.: 2:18-cv-00906-GMN-NJK
12            Plaintiff(s),
                                                                        Order
13   v.
                                                                 (Docket Nos. 40, 45)
14   BAYVIEW LOAN SERVICING, LLC, et al.,
15            Defendant(s).
16           Pending before the Court is Defendant Bayview’s motion to seal the exhibit attached
17 thereto. Docket No. 40. The motion itself was inadvertently filed under seal, prompting Defendant
18 Bayview’s motion to partially unseal. Docket No. 45. Compelling reasons exist to seal Docket
19 No. 40-1, which includes settlement discussions. See Kamakana v. City & Cty. of Honolulu, 447
20 F.3d 1172, 1178-79 (9th Cir. 2006). The motion to seal itself should not be sealed. Accordingly,
21 the motion to seal and the motion to partially unseal are both GRANTED. The Clerk’s Office is
22 INSTRUCTED to keep Docket No. 40-1 sealed and is further INSTRUCTED to unseal Docket
23 No. 40.
24           IT IS SO ORDERED.
25           Dated: April 18, 2019
26                                                             ______________________________
                                                               Nancy J. Koppe
27                                                             United States Magistrate Judge
28

                                                   1
